                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

GLENN D. ODOM, II,                                                                            Plaintiff,

v.                                                             Civil Action No. 3:17-cv-P118-DJH

KIMBERLY KELLEY,                                                                         Defendant.

                                            * * * * *

                                        MEMORANDUM

       Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address, and, if different, mailing

address, to the Clerk and to the opposing party or the opposing party’s counsel. Failure to notify

the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

       The Court sent a document to Plaintiff on February 20, 2019. That document was

returned to the Court by the U.S. Postal Service marked “Return to Sender” on March 7, 2019.

Another document sent by the Court was returned for being undeliverable on March 25, 2019.

       Plaintiff has not advised the Court of his new address, and documents from this Court and

Defendants in this action cannot be served on Plaintiff. In such situations, courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962). Because it appears to this Court that Plaintiff has
abandoned any interest in prosecution of this case, the Court will dismiss the case by separate

Order.

Date:    April 15, 2019




                                                           David J. Hale, Judge
                                                        United States District Court
cc:      Plaintiff, pro se
4415.009




                                                2
